DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 13 November 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) AND (a)(2) as being anticipated by WO-2017/033694 A1.  The examiner notes here that US 2018/0237901 A1 (hereinafter “Mori”) is the Pregrant Publication of the US National Stage Entry Application corresponding to WO-2017/033694 A1, and is therefore relied upon as a faithful English language translation.  

	Regarding wherein an area ratio of crystals having a (101) +/-10 ˚ orientation is less than 40%, when crystal orientation is measured by electron backscatter diffraction in a cross section along a thickness direction, Mori does not describe this feature.  Mori does not describe any value for what is an area percentage of grains in a cross section having such a texture.  
	However, the features not disclosed in the prior art would have been present.  Mori teaches that on the surface of a sputter target, the area ratio of crystals having a (113) +/-10 ˚ orientation is 0.2 or less (see [0031]-[0032]).  Mori teaches that the orientation of the crystals in the copper is measured by EBSD (see [0025]-[0032] and Example 1).  Mori teaches that and average of the local difference in the crystal orientations of the copper in an identical grain is held to 4 degrees or less ([0029]).  Mori teaches that a ratio (L15/L) of lengths of high angle grain boundaries to lengths of low angle grain boundaries in the copper is 0.8 or more ([0023]-[0024] and Example 1).  Mori teaches all of the examples cited have such a property (Table 2).  Mori teaches that this is desired in order to prevent the unusual discharge when the target is sputtered to form electronic material (see [0017]-[0033]).  Mori teaches that such a structure in the copper is achieved by cold deformation followed by recrystallization treatment, which may be repeated (see [0078]-[0082] and Example 1).  
	Therefore although Mori does not measure the texture of grains having a (101) +/-10 ˚  orientation specifically, Mori teaches a material that is highly recrystallized in nature, and which would 
	Regarding claim 2, although Mori does not measure the texture of grains having a (101) +/-10 ˚  orientation in a cross section, Mori teaches a material that is highly recrystallized in nature, and which would be understood by the skilled artisan to have a very weak texture by the EBSD measurements confirming high L15/L values such as those in Table 2.  The highly recrystallized structure would be understood to be randomized in orientation, thus meeting the claim requirement.  
	Regarding claim 3, although Mori does not measure an aspect ratio, this property would have been inherent in the copper Examples A1 thru A9 of Mori.  Specifically Mori teaches a highly recrystallized material [0216]-[0217] and Examples), which would be understood by the skilled artisan to have a mostly equiaxed structure.  
	Regarding claim 4, Mori teaches several examples having the composition as claimed, Such as A1, A3, A8 and A9 (Table 1).  
	Regarding claim 5, Mori is applied to the claims as stated above.  The properties not explicitly described in the Examples of Mori are considered to be inherent.  
	Regarding claims 6-8, Mori teaches several examples having the composition as claimed, Such as A1, A3, A8 and A9 (Table 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734